UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6862



HABAKKUK E. BEN YOWEL, a/k/a B. Robinson,

                                              Plaintiff - Appellant,

          versus


GENE M. JOHNSON, Director of VA Department of
Corrections;   MARK    WARNER,     Governor    of
Virginia; JERRY KILGORE, Attorney General of
Virginia; MARK R. DAVIS, (Present and/or
former) Senior Assistant Attorney General of
Virginia; R. ANGELONE, (former) Director of
Virginia Department of Corrections; JAMES S.
GILMORE, III, (former) Governor of Virginia;
JOHN HAGAR, (former) Lt. Governor of Virginia;
MARK L. EARLY, Attorney General of Virginia;
FRED L. FINKBEINER, (Present and/or former)
Chairman of Virginia Board of Corrections; R.
A. YOUNG, (Present and/or former) Regional
Director    of     Virginia     Department     of
Corrections; L. W. JARVIS, (Present and/or
former) Warden of Bland Correctional Center;
G. K. WASHINGTON, Warden of Buckingham
Correctional Center; W. P. ROGERS, Regional
Administrator   of   Virginia    Department    of
Corrections; ALTON BASKERVILLE, Warden of
Powhatan   Correctional     Center;   J.    COLIN
CAMPBELL, (present and/or former) Judge of the
Circuit Court of Bland County; DAVID B. BEACH,
(present and/or former) Clerk of VA Supreme
Court,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-04-147)
Submitted:   September 3, 2004           Decided:   October 26, 2004


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Habakkuk E. Ben Yowel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

          Habakkuk E. Ben Yowel appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000) for failure to state a claim on which relief

could be granted.      We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Yowel v. Johnson, No. CA-04-147 (E.D. Va. Apr.

23, 2004).    We deny Yowel’s motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -